630 So.2d 1165 (1993)
Miguel PEREZ, Jr., Petitioner,
v.
The Honorable Joseph P. FARINA, Judge of the Circuit Court for the Eleventh Judicial Circuit, in and for Dade County, Respondent.
No. 93-2141.
District Court of Appeal of Florida, Third District.
December 21, 1993.
Roy J. Kahn, Miami, for petitioner.
Robert A. Butterworth, Atty. Gen., and Katherine Fernandez Rundle, State Atty., and Lisa Berlow-Lehner, Asst. State Atty., for respondent.
Before BARKDULL, JORGENSON and LEVY, JJ.
PER CURIAM AFFIRMED.
Pursuant to Fuller v. Genden, 630 So.2d 1150 (Fla. 3d DCA 1993), we issue the Writ of Prohibition requested and certify the question:
Whether the holding of State v. Agee [622 So.2d 473 (Fla. 1993)] applies when the prosecution is terminated by a voluntary dismissal before an indictment or information rather than a "nolle prosse" filed after an information or indictment?
Writ issued.